Citation Nr: 0639862	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right medial meniscectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1994 to June 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action of his part is required.


REMAND

At a September 2006 Travel Board hearing before the 
undersigned, the veteran asserted that his right knee 
disability had increased in severity since his last VA 
examination, in February 2006.  The allegation of increased 
disability is plausible, as he also submitted private medical 
evidence indicating that the disability may be more severe 
than shown on the VA examination, and as he is competent to 
observe that his symptoms have progressed in severity.  A 
contemporaneous VA examination is indicated.  

Additionally, the Board notes that the VCAA letter sent to 
the veteran in May 2002 does not satisfy the current 
notification requirements.  On remand, there is an 
opportunity to correct the deficiency.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating for right 
knee disability. (b) Notify the veteran of 
the information and evidence he is 
responsible for providing; (c) Notify the 
veteran of the information and evidence VA 
will attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency; and (d) Request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

The veteran should have the opportunity to 
respond.

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service connected right 
knee disability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include range of motion 
studies with consideration of any 
complaints of pain and limitation of 
motion due to pain.  The examiner must 
also note whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations of 
the knee should be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the knee.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must also be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claim, with consideration of all evidence 
of record, including that submitted by the 
veteran since the May 2006 supplemental 
statement of the case (SSOC).  The RO 
should consider the applicability, if any, 
of VAOPGCPREC 9-2004 (regarding separate 
ratings for limitations of flexion and 
extension).  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


